                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

    UNITED STATES OF AMERICA,           )
                                        )            Criminal Case No.
         Plaintiff,                     )           5:16-cr-41-JMH-EBA
                                        )
    v.                                  )
                                        )           MEMORANDUM OPINION
    JOHN GUZMAN,                        )                 & ORDER
                                        )
         Defendant.                     )
                                        )

                                     ***

         This matter is before the Court on Defendant John Guzman’s

motion, styled a motion for “reduction in sentence” under the First

Step Act.        [DE 114].   In fact, Guzman requests this Court grant

him      early   release,1   claiming       there    are   “extraordinary   and

compelling” reasons to do so under the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A).        [DE 114 at 1-6, PageID #1661-66].                In the

alternative, he asks for early release to home detention under the

“Second Chance Act,” 34 U.S.C. § 60541(g), which allows early

release to home detention for elderly and terminally ill offenders.

[Id. at 6-7, PageID #1166-67].

         On June 28, 2019, this Court directed the United States to

respond to Guzman’s motion.        [DE 115].         The United States having



1 This Court notes that Guzman is proceeding pros se, without the assistance of
an attorney, and that this Court construes such motions more leniently than
motions prepared by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Castro v. United States, 540 U.S. 375, 381-83 (2003).


                                        1
now responded, [DE 116], and Guzman having replied in support of

his motion, [DE 117], this matter is now ripe for review.            Having

reviewed said motion, and being otherwise sufficiently advised, IT

IS ORDERED that Guzman’s motion is DENIED.

               I.     FACTUAL AND PROCEDURAL BACKGROUND

     On November 18, 2016, after a one-week jury trial, Guzman was

found guilty on nine counts of bank fraud in violation of 18 U.S.C.

§ 1344(1). [DE 42].   On February 21, 2017, Guzman was sentenced to

a term of imprisonment of fifty (50) months on each of the nine

counts to run concurrently.    [DE 60].

     Guzman is currently serving his sentence at Federal Medical

Center (“FMC”) in Lexington, Kentucky.       [Id.]. Guzman is 73 years

old and has served more than 50 percent of his sentence.            He now

requests early release.    [DE 114].

                              II.   ANALYSIS

A.   Guzman’s Request for Early Release Under 18 U.S.C. §
     3582(c).

     Guzman argues that he is entitled to early release under 18

U.S.C. 3582(c)(1)(A).     First, he argues he is entitled to early

release for “extraordinary and compelling reasons.”           [DE 114 at 1,

PageID   #1161].    Second,   he    argues   that   he   is    entitled   to

compassionate release.    [Id. at 2, PageID #1662].           In support of

these arguments, Guzman claims he is a 73 years of age and has




                                    2
several serious medical conditions, from which he claims he is not

expected to recover.          [Id. at 1, PageID #1661].

       Regardless, even if Guzman demonstrated an “extraordinary and

compelling” reason to reduce his term of imprisonment under 18

U.S.C.     §     3582(c)(1)(A)(i),     or     met     the     requirements     for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(ii), Guzman

failed to exhaust his administrative remedies as required by the

statute.       As such, his request for a reduction is premature at

this time and must be denied.

       On December 21, 2018, the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194, was signed into law. Among other reforms,

the First Step Act of 2018 expands the criteria for compassionate

release and gives defendants the opportunity to appeal the Bureau

of Prisons' denial of compassionate release.                Pub. L. No. 115-391,

§ 603(b). To request a reduction in his or her term of imprisonment

for    “compelling      and   extraordinary       reason,”    or    “compassionate

release” a defendant must comply with the requirements set forth

in    18   U.S.C.   §   3582(c)(1)(A).      The    language    of    18   U.S.C.   §

3582(c)(1)(A) specifically provides:

               (c) Modification of an imposed term of
               imprisonment. The Court may not modify a term
               of imprisonment once it has been imposed
               except that—

                    (1)in any case—

                          (A) the court, upon motion of the
                          Director of the Bureau of Prisons,

                                        3
                     or upon motion of the defendant
                     after the defendant has fully
                     exhausted all administrative rights
                     to appeal a failure of the Bureau of
                     Prisons to bring a motion on the
                     defendant's behalf or the lapse of
                     30 days from the receipt of such a
                     request by the warden of the
                     defendant's facility, whichever is
                     earlier, may reduce the term of
                     imprisonment (and may impose a term
                     of probation or supervised release
                     with or without conditions that does
                     not exceed the unserved portion of
                     the original term of imprisonment),
                     after considering the factors set
                     forth in section 3553(a) to the
                     extent that they are applicable, if
                     it finds that—

                           (i) Extraordinary              and
                           compelling   reasons       warrant
                           such a reduction.

                           (ii) the defendant is at least
                           70 years of age, has served at
                           least 30 years in prison,
                           pursuant to a sentence imposed
                           under section 3559(c), for the
                           offense or offenses for which
                           the defendant is currently
                           imprisoned,        and        a
                           determination has been made by
                           the Director of the Bureau of
                           Prisons that the defendant is
                           not a danger to the safety of
                           any   other   person   or   the
                           community, as provided under
                           section 3142(g); and that such
                           a reduction is consistent with
                           applicable policy statements
                           issued   by    the   Sentencing
                           Commission;...

    The   First   Step   Act   of   2018   expanded   the   criteria   for

compassionate release and gives defendants the opportunity to

                                    4
appeal the Bureau of Prisons' denial of compassionate release, but

it did not alter the requirement that prisoners must first exhaust

administrative remedies before seeking judicial relief. Id.; see

also, Pub. L. No. 115-391, § 603(b).

     The present motion, [DE 114], is not brought by the Director

of the Bureau of Prisons and it does not appear that Guzman has

exhausted his administrative remedies. See Engle v. United States,

26 F. App'x 394, 397 (6th Cir. 2001).            Accordingly, his request

for early release must be denied.

B.   Guzman’s Request for Early Release to Home Detention.

     In the alternative, Guzman requests that he be released to

home confinement under the “Second Chance Act,” 34 U.S.C. §

60541(g), which allows early release for elderly and terminally

ill offenders to home detention. [Id. at 6-7, PageID #1166-67].

However, the United States argues that “...the Court is [] without

jurisdiction to directly review the decision of the Bureau of

Prisons on this matter.”     [DE 116 at 2, PageID #1678].        The United

States is correct.

     The    First   Step   Act   expands   the    release    opportunities,

including    home   confinement,    for    elderly   or     terminally   ill

offenders under 34 U.S.C. § 60541. Pub. L. No. 115-391, § 603;

Burg v. Nicklin, 2019 U.S. Dist. LEXIS 14175, 2019 WL 369153 (W.D.

Tex. Jan. 29, 2019); Parsons v. Howard, 2019 U.S. Dist. LEXIS



                                     5
19408, 2019 WL 469913 (M.D. Pa. Feb. 6, 2019).           In particular, the

First Step Act modified 34 U.S.C. § 60541 to provide:

     (A)    The Attorney General shall conduct a pilot
            program to determine the effectiveness of
            removing eligible elderly offenders and
            eligible terminally ill offenders from a
            Bureau of Prisons facilities and placing such
            offenders   on  home   detention  until   the
            expiration of the prison term to which the
            offender was sentenced.

     (B)    In carrying out a pilot program as described
            in subparagraph (A), the Attorney General may
            release some or all eligible elderly offenders
            and eligible terminally ill offenders from the
            Bureau of Prisons facilities to home detention
            upon written request from either the Bureau of
            Prisons or an eligible elderly offender or
            terminally ill offender.”

Pub. L. No. 115-391, § 603. The First Step Act further modified 34

U.S.C. § 60541 to state:

            [T]he term eligible elderly offender means an
            offender in the custody of the Bureau of
            Prisons – (i) who is not less than 60 years of
            age;   (ii)  who   is   serving   a  term   of
            imprisonment that is not life imprisonment ...
            and has served the greater of 10 years or 2/3
            of the term of imprisonment to which the
            offender was sentenced ...
Pub. L. No. 115-391, § 603.

     However, this Court cannot grant the relief Guzman requests.

The language of 34 U.S.C. § 60541 only authorizes the Attorney

General to modify the method of imprisonment.            It does not permit

the courts to do so.    Moreover, the United States is correct that

there is no statutory mechanism for judicial review of the Attorney

General’s   determination   of   if       and   when   home   confinement   is
                                      6
appropriate.   As a result, this Court is unable to grant Guzman’s

motion.

     Accordingly,   IT   IS   ORDERED   that   Defendant   John   Guzman’s

motion, [DE 114], for early release pursuant to the First Step Act

and home detention pursuant to the the Second Chance Act is, and

hereby shall be, DENIED.

     This the 19th day of August, 2019.




                                   7
